       Case 2:19-cv-00984-KWR-SMV Document 1 Filed 10/18/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOEL DUDLEY, individually and on                  §
behalf of all others similarly situated,          §
                                                  §
                       Plaintiff,                 §
                                                  §
v.                                                §        Civil Action No. 1:19-cv-984
                                                  §
DIRECTIONAL PROJECT SUPPORT,                      §
INC., and WILLIAM GARDNER,                        §        CLASS ACTION COMPLAINT
Individually                                      §        JURY DEMANDED
                                                  §
                       Defendants.                §
                                                  §
                                                  §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Joel Dudley, individually and on behalf of all others similarly situated files this

Original Complaint, and states:

                                       I.        SUMMARY

       1.      Plaintiff Joel Dudley brings this class action individually and on behalf of a

proposed Rule 23 Class Members to recover overtime compensation from their former

employers Directional Project Support, Inc. and William Gardner (collectively, “Defendants”).

       2.      Defendants have been involved in the business of providing oilfield services in

New Mexico and numerous other states over the last three years. Defendants employ workers to

help perform non-exempt oilfield services (“Oilfield Workers”), but fail to provide them proper

overtime pay. Plaintiffs file this class action lawsuit pursuant to the FLSA and New Mexico

Minimum Wage Act, N.M. Stat. Ann. § 50-4-22(D) (“NM Wage Law”).

                                           II.   PARTIES

       3.      Plaintiff Dudley (“Plaintiff”) is an individual and his Consent to proceed in this

action is attached as “Exhibit A.”

PLAINTIFF’S ORIGINAL COMPLAINT                                                      Page - 1
       Case 2:19-cv-00984-KWR-SMV Document 1 Filed 10/18/19 Page 2 of 8



       4.         The Plaintiff and “Rule 23 Class Members” are Defendants’ current and former

frontline workers who were paid on a day rate basis and were known as Welding Inspectors,

Safety Inspectors, or who performed similar duties but were referred to by distinct titles

(“Inspectors”).

       5.         Defendant Directional Project Support, Inc. (“DPS”) does business in this District

and can be served with process through its registered agent, John Roger Cox, who may be served

at 1790 Hughes Landing Blvd., Suite 400, The Woodlands, TX 77380-3534 USA or wherever he

may be found.

       6.         Defendant William Gardner (“Gardner”) is an individual who may be served at

33311 LOIS LANE, STE A MAGNOLIA, TX, 77354 or wherever he may be found.

                               III.    JURISDICTION AND VENUE

       7. This Court has jurisdiction over the claims because Plaintiffs have asserted a claim

arising under federal law and specifically the FLSA.

       8. This Court has supplemental jurisdiction over the New Mexico claims pursuant to 28

U.S.C § 1367.

       9. Venue is proper in this District because the events forming the basis of the suit

occurred in this District and one or more of the Parties resides in this District.

                                         IV.     COVERAGE

       10.        At all material times, Defendants have acted, directly or indirectly, in the interest

of an employer or joint employer with respect to Plaintiff and the Rule 23 Class Members.

       11.        At all times hereinafter mentioned, Defendants have been an employer or joint

employer within the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       12.        At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r). At all times hereinafter mentioned,

PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page - 2
       Case 2:19-cv-00984-KWR-SMV Document 1 Filed 10/18/19 Page 3 of 8



Defendants have been an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said

enterprise has had employees engaged in commerce or in the production of goods for commerce,

or employees handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person and in that said enterprise has had and has an

annual gross volume of sales made or business done of not less than $500,000 (exclusive of

excise taxes at the retail level which are separately stated).

                               V.      FACTUAL ALLEGATIONS

       13.     Defendant DPS is a horizontal directional drilling business and does business

throughout New Mexico and the United States. Defendants earn over $500,000.00 per year in

gross sales.

       14.     Defendant Gardner holds himself out as the President of DPS in which capacity

he has controlled the day-to-day operations of Defendant DPS. Specifically, during this time

period, Gardner (1) had the power to hire and fire Plaintiff and the Class Members; (2) controlled

the amount Plaintiff and the Class Members were to be paid for each hour of work; and (3)

regularly controlled and established company rules for Plaintiff and the Class Members.

       15.     Plaintiff specifically was referred to as an “Inspector” for Defendants during the

three years prior to the filing of this lawsuit, occupied this position for a period of several

consecutive years, and through 2018.

       16.     In this capacity, Plaintiff was one of Defendants’ numerous frontline field

employees, primarily performed manual labor tasks, including in and around Defendants’ job

sites outside in various oilfields. Plaintiff performed non-discretionary tasks as he was assigned

and instructed at regular meetings.



PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page - 3
       Case 2:19-cv-00984-KWR-SMV Document 1 Filed 10/18/19 Page 4 of 8



       17.     Plaintiff routinely worked over 40 hours per week. In fact, he was often required

to work in excess of 70 hours in weeks covered by this lawsuit and for Defendants. However, he

was not paid overtime for doing so. Defendants knew that Plaintiff worked in excess of 40 hours

per week and they allowed and directed him to do so.

       18.     Plaintiff is entitled to receive overtime pay for all hours worked in excess of 40

per work week and lawful minimum wage. Defendants are aware of the FLSA’s requirements

and chose not to pay Plaintiff lawfully. Defendants received complaints regarding the excessive

work hours and lack of overtime pay and have faced multiple lawsuits regarding their wage and

hour practices but have failed to rectify or account for these damages. Defendants willfully

treated Plaintiff as exempt from the FLSA and refused to pay him overtime pay and in

accordance with the law.

                             VI.   CLASS ACTION ALLEGATIONS

       19.   Plaintiffs incorporate all allegations previously made in this Complaint.

       20.   Plaintiffs bring their class action on behalf of the respective NM Class Members.

       21.   The NM Class Members are so numerous that their joinder is impracticable. While

the precise number of the NM Class Members is unknown, 300 or more Oilfield Workers

worked at least one workweek of more than 40 hours in or out of New Mexico for Defendants

over the past three years.

       22.   Common questions of law and fact for the NM Class Members predominate over

any questions affecting any individual member, including:

       a.     Whether Defendants violated NM Wage Law by failing to pay the respective NM
Class Members overtime compensation at a rate of time-and-one-half for all hours worked in
excess of forty in an individual workweek;

       b.    The proper measure of damages sustained by the respective NM Class Members;

       c.    Whether Defendants should be enjoined for such violations in the future.

PLAINTIFF’S ORIGINAL COMPLAINT                                                     Page - 4
       Case 2:19-cv-00984-KWR-SMV Document 1 Filed 10/18/19 Page 5 of 8




       23.   Plaintiff’s claims are typical of those of the Rule 23 Class Members. He and each of

the other eligible Rule 23 Class Members: (1) were responsible for performing oilfield service

work; (2) worked over 40 hours in at least one workweek in or out of New Mexico over the last

three years; (3) were not paid overtime at the proper rate for all overtime hours worked; and (4)

were denied overtime at a rate of one-and-one half times their regular rates of pay for all of their

overtime work.

       24.   Plaintiff will fairly and adequately protect the respective Rule 23 Class Members’

interests and have retained counsel experienced in complex wage and hour class action litigation.

       25.   This action is properly maintainable as a class action under Fed. R. Civ. P. 23(b)(2)

because Defendants acted or refused to act on grounds generally applicable to the Rule 23 Class

Members, making final injunctive and/or declaratory relief appropriate to the Rule 23 Class

Members as a whole.

       26.   This action is properly maintainable as a class action under Fed. R. Civ. P. 23(b)(3)

because (1) questions or law or fact predominate over any questions affecting individual class

members; and (2) a class action is superior to other methods to ensure a fair and efficient

adjudication of this controversy because—in the context of wage and hour litigation—

individuals lack the financial resources to vigorously prosecute lawsuits against large corporate

defendants. Class litigation is also superior because it will preclude the need for unduly

duplicative litigation resulting in inconsistent judgments pertaining to Defendants’ policies and

practices. No apparent difficulties exist in managing this class action. Plaintiffs intends to send

notice to the proposed Rule 23 NM Class Members to the extent required by Fed. R. Civ. 23(c).




PLAINTIFF’S ORIGINAL COMPLAINT                                                      Page - 5
       Case 2:19-cv-00984-KWR-SMV Document 1 Filed 10/18/19 Page 6 of 8



               VII. CAUSE OF ACTION: FAILURE TO PAY WAGES IN
              ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

       27.     During the relevant period, Defendants violated and are violating the provisions

of Sections 6 and 7 of the FLSA, 29 U.S.C. §§ 206-7, and 215(a)(2), by employing employees in

an enterprise engaged in commerce or in the production of goods for commerce within the

meaning of the FLSA as aforesaid, for workweeks longer than 40 hours without compensating

such employees for their work in excess of forty hours per week at rates no less than one-and-a-

half times the regular rates for which they were employed or by failing to pay minimum wages to

such employees. Defendants acted willfully in failing to pay Plaintiff and the Class Members in

accordance with the law.

                   VIII. COUNT II: VIOLATION OF NM WAGE LAW

       28.     Plaintiffs and the NM Class Members are entitled to unpaid overtime in an

amount equal to one-and-one-half times the regular rate of pay for work performed in excess of

40 hours in a workweek pursuant to the formula outlined in N.M. Stat. Ann. § 50-4-22(D).

During the relevant time period, Defendants violated and continue to violate NM Wage Law by

employing employees and regularly and repeatedly failing to pay employees for all hours worked

and pay overtime wages at a rate of at least one-and-a-half times their regular rates of pay. As a

direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and the NM Class

Members have suffered and will continue to suffer from a loss of income and other damages.

Plaintiffs and the NM Class Members are entitled to their unpaid wages, an amount equal to

twice their unpaid wages, prejudgment interest, all costs in bringing this action, and all attorneys’

fees accrued that are recoverable under NM Wage Law.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page - 6
       Case 2:19-cv-00984-KWR-SMV Document 1 Filed 10/18/19 Page 7 of 8



                                   IX.      RELIEF SOUGHT


       29.     WHEREFORE, Plaintiff, on behalf of himself prays for relief against Defendants

as follows in regards to his FLSA claims:

               a.      For an Order pursuant to Section 16(b) of the FLSA finding

Defendants liable for unpaid back wages due to Plaintiff and for liquidated damages

equal in amount to the unpaid compensation found due to Plaintiff;

               b.      For an Order awarding Plaintiff the costs of this action;

               c.      For an Order awarding Plaintiff attorneys’ fees;

               d.      For an Order awarding Plaintiff pre-judgment and post-judgment

interest at the highest rates allowed by law; and

               e.      For an Order granting such other and further relief as may be

necessary and appropriate.

       30.     WHEREFORE, Plaintiff, individually and on behalf of the Rule 23 Class

Members, pray for relief against Defendants as follows in regards to their class action complaint:

               a.      For an Order Certifying the State Wage Law claims as Class

Actions pursuant to Fed. R. Civ. P. 23, for designation of Plaintiff as Class

Representatives under NM Wage Law, and for designation of Plaintiff’s counsel as class

counsel;

               b.      For Judgment that Defendants violated NM Wage Law by failing

to pay Plaintiffs and the NM Class Members overtime compensation;

               c.      For an Order awarding Plaintiff and the NM Class Members all

unpaid overtime compensations, an amount equal to twice their unpaid wages as




PLAINTIFF’S ORIGINAL COMPLAINT                                                     Page - 7
       Case 2:19-cv-00984-KWR-SMV Document 1 Filed 10/18/19 Page 8 of 8



liquidated damages, prejudgment interest and all available penalty wages under Wage

Law;

              d.      For all costs and attorneys’ fees incurred prosecuting this claim, as

allowed by law; and

              e.      For an Order granting such other and further relief as may be

necessary and appropriate.

                                             Respectfully submitted,


                                             /S/ J. FORESTER_______________________
                                             Jay Forester, Texas Bar No. 24087532
                                             FORESTER HAYNIE PLLC
                                             400 N. St. Paul Street, Suite 700
                                             Dallas, Texas 75201
                                             (214) 210-2100 phone
                                             (214) 346-5909 fax
                                             Email: jay@foresterhaynie.com

                               CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document will be served on
Defendants with the summons for this lawsuit.

                                                    /s/ J Forester___________________
                                                    Jay Forester




PLAINTIFF’S ORIGINAL COMPLAINT                                                     Page - 8
